            Case 5:18-cr-40065-HLT Document 48 Filed 10/15/20 Page 1 of 7




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

    UNITED STATES OF AMERICA,

               Plaintiff,

               v.                                                     Case No. 5:18-CR-40065-HLT

    ROBERT D. HOLLOWAY, JR.,

               Defendant.


                                     MEMORANDUM AND ORDER

         Defendant Robert Holloway moves for a reduction in sentence under 18 U.S.C.

§ 3582(c)(1)(A). Doc. 39. Defendant argues that the global COVID-19 pandemic, his higher risk

as an older Black male, and his ongoing symptoms from contracting COVID-19 warrant a

reduction in sentence to time served followed by a supervised-release condition of either home

confinement or residence at a halfway house for the balance of his term. For the reasons set forth

below, the Court denies the motion.1

I.       BACKGROUND

         On December 18, 2018, Defendant pleaded guilty to one count of possession of a firearm

by a prohibited person. Doc. 24 at 1-2. He was sentenced to 41 months imprisonment followed by

a three-year term of supervised release. Doc. 37 at 2-3. He is currently incarcerated at FCI

Victorville Medium I (“FCI Victorville”), and his projected release date is June 12, 2021. Doc. 42

at 2; Doc. 44 at 2.




1
     Defendant filed his motion pro se. Counsel later entered her appearance for Defendant and filed the reply to the
     government’s opposition. Although Defendant is now represented by an attorney, the Court construes the
     arguments in his motion liberally in accordance with the standards for evaluating pro se pleadings. See Hall v.
     Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
          Case 5:18-cr-40065-HLT Document 48 Filed 10/15/20 Page 2 of 7




       Defendant is a 33-year-old Black male. He tested positive for COVID-19 on July 23, 2020.

Doc. 39-1 at 6. He states in a letter attached to his September 11, 2020 reply brief that he is “still

not recovered 100%” and “there are times where different symptoms will occur like shortness of

breath, being fatigue[d], irregular heart beats, and at times . . . black splotches in [his] vision.”

Doc. 44-5 at 2. He adds that he is experiencing intermittent but persistent chest pains, that it is

difficult to get medical attention at his facility absent an emergency, and that FCI Victorville is

failing to manage an active outbreak of COVID-19. Finally, Defendant contends that he has less

than a year on his sentence, that he is rehabilitated, and that the United States Probation Office has

approved his proposed housing arrangement with his girlfriend. Doc. 44-4.

II.    STANDARD

       Defendant seeks relief under 18 U.S.C. § 3582. That statute permits a court to modify a

term of imprisonment that has begun “upon motion of the defendant after the defendant has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden

of the defendant’s facility, whichever is earlier . . . .” 18 U.S.C. § 3582(c)(1)(A). After considering

the factors in 18 U.S.C. § 3553(a), a court may grant relief if it finds that “extraordinary and

compelling reasons warrant such a reduction” and that any reduction “is consistent with applicable

policy statements issued by the Sentencing Commission.” Id. Defendant bears the burden of

establishing that compassionate release is warranted, and it is a matter of the Court’s discretion.

United States v. Jackson, 2020 WL 2812764, at *2 (D. Kan. 2020).

       The policy statement is found in the United States Sentencing Guidelines § 1B1.13. That

policy statement incorporates the “extraordinary and compelling” requirement and adds the

requirement that the defendant not be a danger to the safety of any person or the community, as




                                                  2
          Case 5:18-cr-40065-HLT Document 48 Filed 10/15/20 Page 3 of 7




provided in 18 U.S.C. § 3142(g). Application Note 1 to § 1B1.13 lists four reasons that meet the

“extraordinary and compelling” requirement, including the serious medical condition of the

defendant, the defendant’s age, family circumstances, and a fourth catchall for “other reasons.”

       To establish that a medical condition is an extraordinary and compelling reason,

Application Note 1 to § 1B1.13 states that a defendant must either be suffering from a terminal

illness, or else suffer from a serious medical condition, functional or cognitive impairment, or age-

related deterioration in physical or mental health that “substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional facility and from which he

or she is not expected to recover.”

III.   ANALYSIS

       First, the Court finds that Defendant has satisfied the exhaustion requirement. Defendant

sent a request for compassionate release to the warden on July 2, 2020. Doc. 39-1 at 9. The warden

denied it on July 28, 2020. Doc. 42-1 at 1-2. And Defendant filed the instant motion on August

18, 2020. The parties agree Defendant has exhausted. Doc. 39 at 1; Doc. 42 at 7. And, on this

record, the Court finds that Defendant satisfied 18 U.S.C. § 3582’s exhaustion requirement.

       Second, the Court is not convinced that Defendant faces extraordinary and compelling

circumstances. The government notes—correctly so—that the existence of COVID-19 in and of

itself is not an extraordinary and compelling reason. See United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020) (noting that “the mere existence of COVID-19 in society and the possibility that it

may spread to a particular prison alone cannot independently justify compassionate release”). But

the government also acknowledges that COVID-19 coupled with an inmate who has chronic

medical conditions that elevate the inmate’s risk of becoming seriously ill may meet the standard

of “extraordinary and compelling reasons.” Doc. 42 at 12 (stating that “an inmate that presents




                                                 3
          Case 5:18-cr-40065-HLT Document 48 Filed 10/15/20 Page 4 of 7




with one of the named CDC factors, as confirmed by medical records, and who is not expected to

recover from that condition, is deemed to have established an extraordinary and compelling reason

allowing for compassionate release”).

       Defendant contends he satisfies this standard because he tested positive for COVID-19 in

July and continues to experience symptoms that the BOP cannot or will not monitor. He explains

that these facts in combination with his race put him at a higher risk of negative health outcomes

and qualify as a serious medical condition and/or as other reasons that constitute extraordinary and

compelling reasons, particularly considering the conditions at FCI Victorville and the Court’s

sentencing recommendations of halfway-house placement. The Court is not convinced.

       The evidence before the Court indicates that Defendant tested positive for COVID-19 in

July 2020. But there is no evidence suggesting that Defendant had serious medical complications

from COVID-19 at that time. Instead, once he was diagnosed, the records indicate that he was

prescribed 650 milligrams of Acetaminophen to be taken orally three times a day for 30 days. Doc.

47-1 at 1. He was scheduled for lab tests and scans and isolation precautions were put in place. Id.

Thus, it appears he received adequate treatment. He reports that he continues to experience

lingering symptoms from COVID-19. But there is no corroborating medical evidence of these

symptoms. And although he complains that FCI Victorville either cannot or will not monitor his

condition, again he does not provide evidence to substantiate his reports. Rather, the record

includes two instances where he sought medical assistance. In the first, he complained of chest

pain and the facility responded within a few hours. By his own admission “everything turned out

fine.” Doc. 44-3 at 1. In the second, he expressed concern about quarantining individuals. Based




                                                 4
           Case 5:18-cr-40065-HLT Document 48 Filed 10/15/20 Page 5 of 7




on the record, it seems FCI Victorville is managing his condition and providing adequate care for

any lingering symptoms.2

        Defendant contends that his ongoing symptoms in combination with his age and race put

him at higher risk. Defendant is a 33-year-old Black male and explains that the CDC has noted

that systemic health and social inequities have put racial and ethnic minority groups at increased

risk. See Doc. 44 at 5.3 But as the CDC notes, these facts are common to several racial and ethnic

minorities and do not, by themselves, render Defendant’s circumstances extraordinary. See United

States v. Jackson, 2020 WL 5231317, at *2 (D. Kan. 2020) (rejecting race, itself, as a risk factor

for COVID-19 susceptibility); United States v. Pullen, 2020 WL 4049899, at *5 (D. Kan. 2020)

(finding a 49-year-old male had not reached an age of particular susceptibility to COVID-19

complications). This is particularly true given that the presentence report states that Defendant

advised that he enjoys good health, that he reported no history of any health-related problems, and

that he stated that he is not currently prescribed any medications. Doc. 29 at 17. The Court finds

that Defendant has not established a serious medical condition or other reason that constitutes an

extraordinary and compelling reason for release.




2
    Defendant cites the Federal Bureau of Prisons (“BOP”) COVID-19 tracker for the claim that, as of September 11,
    2020, FCI Victorville reported 116 inmate and 14 staff cases, 233 inmate and 3 staff recoveries, and one inmate
    death. As of October 15, 2020, FCI Victorville reports 3 inmate and 11 staff cases, 345 inmate and 10 staff
    recoveries, and one inmate death. BOP, COVID-19 Coronavirus, https://www.bop.gov/coronavirus/ (last
    accessed Oct. 15, 2020). FCI Victorville has tested 995 inmates, and the current population is 978. See id; BOP,
    FCI Victorville Medium I, https://www.bop.gov/locations/institutions/vim/ (last accessed Oct. 15, 2020). The
    outbreak appears to be managed.
3
    CDC,       Health   Equity     Considerations      and      Racial     and     Ethnic Minority Groups,
    https://www.cdc.gov/coronavirus/2019-ncov/community/health-equity/race-
    ethnicity.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-
    extra-precautions%2Fracial-ethnic-minorities.html (last accessed Oct. 15, 2020).




                                                         5
           Case 5:18-cr-40065-HLT Document 48 Filed 10/15/20 Page 6 of 7




        Third, even assuming Defendant established an extraordinary and compelling reason for

his release, the Court finds that the 18 U.S.C. § 3553(a) factors do not warrant release.4 These

factors include (1) the nature and circumstances of the defendant’s offense and his history and

characteristics; (2) the need that the sentence reflect the seriousness of the crime, respect for the

law, just punishment, adequate deterrence, and serve the needs of the public and the defendant; (3)

the types of sentences available; (4) the sentencing range for the offense committed; and (5) the

need to avoid unwarranted sentence disparities. See 18 U.S.C. § 3553(a)(1)-(7).

        The Court remembers Defendant’s case and his sentencing hearing. Although he pleaded

to felon in possession of a firearm, the case started from a narcotics investigation. Law enforcement

intercepted a mailed package and made a controlled delivery to the front desk of the hotel where

Defendant was staying. After Defendant retrieved the package, law enforcement tried to make

contact with him. But Defendant ran, dropped the package, and was subsequently taken into

custody. After securing search warrants, officers located marijuana in the package and a firearm

(loaded with a round in the chamber and the hammer back), $660.00 in United States currency,

and drug paraphernalia in his hotel room. He subsequently pleaded guilty to felon in possession of

a firearm and, because of the plea agreement, avoided an 18 U.S.C. § 924(c) charge. The Court

varied downward from the guideline range in part because of his remorse and family ties and

imposed a below-guideline sentence of 41 months imprisonment.

        The Court remembers Defendant’s history and family circumstances. His parents separated

when he was 10, and his grandparents then raised him and his siblings. His grandparents were

active in his life, and Defendant did not experience any abuse. Defendant did not graduate high




4
    The government concedes that Defendant “does not necessarily pose a direct and immediate danger to society at
    large” (Doc. 42 at 15), which addresses the other policy condition of U.S.S.G. § 1B1.13(2).




                                                       6
          Case 5:18-cr-40065-HLT Document 48 Filed 10/15/20 Page 7 of 7




school but, later in life, obtained his GED and attended some college. He has one son and is an

active father. He was (and remains) in a relationship with Melissa Mitchell. The Court vividly

remembers Defendant’s positive and upbeat outlook on his life. He accepted responsibility and,

by all accounts, seemed to be in a healthy relationship with Ms. Mitchell, whom he started dating

after the offense conduct. They were making plans for their future, and Defendant appears to be

executing on those plans while incarcerated. He is bettering himself, educating himself, and

preparing for life after custody with Ms. Mitchell and his son. The Court commends these changes.

       But although the Court is sincere in its praise for the changes Defendant has made and does

not doubt that he is missed and needed by his family, the Court does not think a reduction in

sentence is warranted. His criminal history includes several convictions and, troublingly, his most

recent conviction was just eight months before the instant offense conduct, which suggests a lack

of respect for the law and raises deterrence concerns. And the facts underlying the instant offense

are serious and include a loaded firearm with the hammer back and a round in the chamber in a

room scattered with drug paraphernalia. If the Bureau of Prisons determines that the Court’s

recommendation for placement in a halfway house is appropriate, then it can act on that

recommendation. But it remains just that, a recommendation. After considering all the factors, the

Court finds that a reduction is not appropriate.

IV.    CONCLUSION

       THE COURT THEREFORE ORDERS that Defendant’s motion for reduction in sentence

under 18 U.S.C. § 3582(c)(1)(A) (Doc. 39) is DENIED.

       IT IS SO ORDERED.

       Dated: October 15, 2020                /s/ Holly L. Teeter
                                              HOLLY L. TEETER
                                              UNITED STATES DISTRICT JUDGE




                                                   7
